Title: To Thomas Jefferson from Joshua Wingate, Jr., 20 December 1802
From: Wingate, Joshua Jr.
To: Jefferson, Thomas


          
            Sir,
            War Department20th. December 1802.
          
          I have been directed by the Secretary of War to transmit you “the detailed Statement of the expenditures and application of all the public monies which have passed through the Quarter Master Generals Department from the 1st. of January 1797 to the 31st. of December 1801, and a similar account of the Contingent Expences of the War Department”—Made agreeable to a resolution of the House of Representatives of the United States of the 3d. of May last.
          I have the honor &ca.
          
            J. Wingate Jur. Chief Clerk.
          
        